Missouri Court of Appeals
                            Southern District


FEBRUARY 9, 2016
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33777

     Re:   DOUGLAS N. WITHERS,
           Plaintiff-Appellant,
           v.
           STATE OF MISSOURI,
           Defendant-Respondent.

2.   Case No. SD33571

     Re:   MELINDA C. LUBER,
           Petitioner-Respondent,
           vs.
           DIRECTOR OF REVENUE,
           Respondent-Appellant.


THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 30.25(b).

1.   Case No. SD33685

     Re:   STATE OF MISSOURI,
           Plaintiff-Respondent,
           v.
           TEVIN L. WILLIAMS,
           Defendant-Appellant.

2.   Case No. SD33794

     Re:   STATE OF MISSOURI,
           Plaintiff-Respondent,
           vs.
           NORMAN MICHAEL HARRIS,
           Defendant-Appellant.